Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 03/02/2021. Claims 25-44 are pending.

Summary of this Office Action
Applicants' arguments filed on 03/02/2021 has been fully considered and are deemed to be persuasive.  
The claims in the instant application is similar to the claims in patented parent application 15/389,533 (U.S. Patent 10,417,639).The terminal disclaimers submitted for the patented parent application has been approved by the office on 03/02/2021. Therefore, the claims 25-44 as presented are deemed to be allowable over same rational as its patented parent application and the searched and cited prior art of record as described below: 	 

Reasons for Allowance
With regards to claim 25, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “splitting, by a settlement processing server during a first time period, a first authorization stream comprising a first set of transaction authorization records into a first set of substreams; preprocessing, by the settlement processing server during a second time period, the first set of substreams; splitting, by the settlement processing server during the second time period, a second authorization stream comprising a second set of transaction authorization records into a second set of substreams; preprocessing, by the settlement processing server during a third time period, the second set of substreams; and generating, by the settlement processing server during a fourth time period, a clearing data batch file based at least in part on the first set of substreams and the second set of substreams“ in a system and method for preprocessing transaction authorization records.
The reasons for allowance for all the other independent claims are the same as set forth for claim 25 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated March 2, 2021, see pages 12-13 has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing simultaneous or dynamically performing preprocessing first authorization stream that has been split with the splitting of a second authorization stream in the same time period for preprocessing of second set of streams thereby reducing and optimizing computational resources required for processing transaction authorization records (see Fig. 3, Time period T4, Specification: paragraph [0017, 0045, 0047-0048]).The system allows initializing a new authorization stream  in response to closure of the initial authorization stream, appending of the new transaction authorization records to a new authorization stream while the transaction authorization records of closed authorization stream are being split into multiple authorization streams which is further preprocessed by a settle processing server; and the new authorization eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the prior art of Counts et al. teach splitting payment card transaction into split files and distributing the split files to clearing management system according to agreement (see abstract, paragraph [0008]). Golan et al. teach splitting authorization streams (see Fig. 6B, paragraph [0081 and 0226]). Sheets et al. disclosed split shipment processing and linking shipment data (see abstract). Korovski et al. disclosed preprocessing and splitting the binaries (see abstract). The International publication prior art of Pirtle et al. teach splitting received batch of payment card transaction records into split files and sending the split files to payment card network (see abstract).The Non-patent Literature of Packer et al. teach batch job splitting. None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 25-44 are deemed to be allowable over same rational as patented parent applications and cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/10/2021